internal_revenue_service number release date index number ------------------------ ----------------------- ------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-126177-13 date legend x ------------------------ ------------------------------------------------------------ trust ------------------------------------ ------------------------------------------------------------ a state date date date ------------------ ------- ---------------------- ---------------------- --------------------------- dear ------------ this responds to a letter submitted date on behalf of x by its authorized representatives requesting a ruling under sec_1362 of the internal_revenue_code facts plr-126177-13 based on the materials submitted we understand the relevant facts to be as follows x was incorporated under the laws of state x elected to be treated as an s_corporation effective date the trust was created under a’s will effective date on date shares of x were transferred to trust from the a’s estate with the intention that trust be treated as a qualified_subchapter_s_trust qsst for all related purposes x represents that trust otherwise was an eligible shareholder under sec_1361 a iii during the required two-year filing period of date through date following the acquisition of x’s stock by trust the beneficiary of trust failed to file a qsst election within the required 2-year period causing trust to be an ineligible shareholder x’s s election was therefore terminated on date x states that neither it nor its shareholders intended to terminate the s_corporation status as a result of the transfer of stock to trust it also represents that the circumstances causing the termination of its sec_1362 election were inadvertent and not the result of retroactive tax planning or tax_avoidance x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides in general that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 states that for purposes of subsection b b a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the year period beginning on the day on which such stock is transferred to it may qualify as a shareholder sec_1361 provides in general that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under paragraph a plr-126177-13 such trust shall be treated as a_trust described in subsection c a i b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under paragraph is made and c for purposes of applying sec_465 and sec_469 to the beneficiary of the trust the disposition of the s_corporation stock by the trust shall be treated as a disposition by such beneficiary sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 sec_1362 or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary plr-126177-13 sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination or invalid election was inadvertent the fact that the terminating event or invalidity of the election was not reasonably within the control of the corporation and in the event of a termination was not part of a plan to terminate the election or the fact that the terminating event or circumstance took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event or circumstance tends to establish that the termination or invalidity of the election was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation was terminated date because the beneficiary of trust did not make a timely qsst election the acquisition of x’s shares by trust was done under the assumption trust qualified as a shareholder but due to the failure_to_file a qsst election trust’s eligibility expired on date x and its shareholders represent that the transaction was not motivated by retroactive tax planning nor by tax_avoidance and the taxpayer and shareholders are willing to make any adjustments as may be required we hold that the termination of the taxpayer’s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 the taxpayer will continue to be treated as an s_corporation from date and thereafter provided that the taxpayer’s s_corporation_election is not otherwise terminated under sec_1362 accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and non-separately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation plr-126177-13 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely laura fields laura fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
